Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to amendment filed on 02/22/2022 in which Claims 1-7,9-14 and 16-20 were presented for examination. 
Response to Arguments
Applicant’s arguments, see page 16-31, filed on 02/22/2022, with respect to the rejection(s) of claim(s) 1-20 under Smith (US 20140259259A1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Smith (US 20140259259A1) and Lowson (US4868926A).
Applicant’s arguments, see page 11, filed on 02/22/2022, with respect to informalities in the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see page 13, filed on 02/22/2022, with respect to amendment of Claims 1, 9 and 19, Claim Rejections - 35 USC § 101 have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 20140259259A1) in view of Lowson (US4868926A). 
Regarding claim 1, Smith discloses a leg pad (Figs-1-2, Leg pad 10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad, a medial portion adapted to be positioned adjacent to a medial part of the leg, a lateral portion adapted to be positioned adjacent to a lateral part of the leg, a bottom portion to be positioned adjacent the forefoot and an inner side, adapted to at least partially face the shin (Annotated Fig-2); and a cuff member extending rearwardly from the inner side, the cuff member comprising an upper projection extending from the medial portion of the pad body toward the lateral portion of the pad body and being adapted to be positioned on an upper part of the calf slightly below the knee (Annotated Fig-2, refer to the first circled area which covers an upper part of the wear’s calf) and a lower projection extending from the medial portion of the pad body toward the lateral portion of the pad body and being adapted to be positioned on a lower part of the calf slightly above the ankle (Annotated Fig-2, refer to the second circled area which covers an upper part of the wear’s calf); a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf; a medial protective panel (Fig-1-2, #15(protective panel) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the upper and lower projections and a portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-2) in which the calf is at least partially received, wherein the upper and lower projections at least partially surround the respective upper and lower parts of the calf and wherein the cuff member tightly maintains the leg within the channel while allowing movement of the leg between a standing position and a knelt position (Annotated Fig-2, ⁋-46, line 1), and wherein the leg-receiving channel extends at least partially within the outer channel (Fig 2, when the strap #192 is in used, it creates a channel where the leg does in), at least partially delimited by the medial and lateral protective panels configured in the assembled configuration (Annotated Fig 1 below).  

    PNG
    media_image1.png
    595
    836
    media_image1.png
    Greyscale

Annotated Fig 1 of smith

    PNG
    media_image2.png
    350
    736
    media_image2.png
    Greyscale

Annotated Fig 2 of smith
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg. 
Lowson discloses a protective leg pad having an outer strap to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels define an outer channel (Fig 2, when the strap #192 is in use, it creates a channel where the leg goes in), the outer strap being configured for affixing the medial and lateral protective panels to the leg. (Fig 2, Strap 192, Col 10, lines 52- 64). 
Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie.
Regarding claim 2, Smith as modified discloses the limitation of claim 1 above and further discloses wherein the cuff member comprises a medial cuff member (Annotated Figure 2 above, cuff member located on medial side of the leg pad) extending rearwardly from a medial portion of the inner side and a lateral cuff member (Annotated Figure 2, cuff member located on lateral side of the leg pad) extending rearwardly from a lateral portion of the inner side, and wherein the medial cuff member comprises the upper and lower projections (Annotated Fig-2 above, refer to circled areas for upper and lower projections), wherein considered in a direction substantially transversal to a longitudinal axis of the leg pad, the medial and lateral cuff members extend between the medial and lateral protective panels (Annotated Fig-2 above).  
Regarding claim 3, Smith as modified discloses the limitation of claim 2, and further discloses comprising an upper attachment member extending from the upper projection toward the lateral cuff member (Annotated Fig 1) and being adapted to connect the upper projection to the lateral cuff member (Annotated Fig-1, refer to the first circled area which covers an upper part of the wearer’s calf); and a lower attachment member (Annotated Fig-1 & 2) extending from the lower projection (Annotated Fig-1 & 2, refer to the second circled area which covers a lower part of the wearer’s calf) toward the lateral cuff member and being adapted to connect the lower projection to the lateral cuff member wherein the medial cuff member (Annotated Fig-1 & 2) comprises a medial side portion extending rearwardly from the medial portion of the inner side, wherein the upper and lower projections extend from the medial side portion, and wherein the medial side portion extends along the channel (Annotated Fig-1 & 2) from a bottom edge to an upper edge along a longitudinal distance (Annotated Fig-1) such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf (Annotated Fig 1).  
Regarding claim 4, Smith as modified discloses the limitation of claim 3, wherein the longitudinal distance (Annotated Fig-1) is a first longitudinal distance (Annotated Fig-2(a), L1) and wherein the lateral cuff member extends along the channel (Annotated Fig-1 above, channel) from a bottom edge to an upper edge (Annotated Fig-2(a)) along a second longitudinal distance (Annotated Fig-2(a), L2) such that the lateral cuff member at least partially covers the lateral side of the calf .  

    PNG
    media_image3.png
    764
    752
    media_image3.png
    Greyscale

Annotated Fig 2(a) of Smith

Regarding claim 5, Smith as modified discloses the limitation of claim 4, and further discloses wherein the medial side portion and the upper and lower projections (Annotated Fig-2, refer to circled areas which cover upper and lower part of the wear’s calf) extend along a first transversal distance (Annotated Fig-2(b), T1) such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf, and wherein the lateral cuff member extends along a second transversal distance (Annotated Fig-2(b), T2) such that the lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(b)).   

    PNG
    media_image4.png
    667
    704
    media_image4.png
    Greyscale

Annotated Fig-2(b) of Smith 
Regarding claim 6, Smith as modified discloses the limitation of claim 3, and further discloses wherein the medial side portion comprises a longitudinal pad extending from the bottom edge to the upper edge and wherein the longitudinal pad comprises a longitudinal flexing zone extending from the bottom edge to the upper edge (Annotated Fig 2 (c), ⁋-40, line 6 and ⁋-42).  

    PNG
    media_image5.png
    509
    814
    media_image5.png
    Greyscale

Annotated Fig 2(c) of Smith
Regarding claim 7, Smith as modified discloses the limitation of claim 2, and further discloses wherein the bottom portion comprises a flat surface extending from the medial portion toward the lateral portion, and wherein the flat surface of the bottom portion extends up to a point where a protuberance or projection is located, wherein said protuberance or projection is adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(d), #50, ⁋-45, refer to the circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad ).  
 
    PNG
    media_image6.png
    601
    635
    media_image6.png
    Greyscale

Annotated Fig 2(d) of Smith
Regarding independent claim 9, Smith discloses a leg pad (Fig 1-2, #10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad (Annotated Fig-2 below)a medial portion adapted to be positioned adjacent to a medial part of the leg a lateral portion adapted to be positioned adjacent to a lateral part of the leg a bottom portion to be positioned adjacent the forefoot and an inner side adapted to at least partially face the shin (Annotated Fig-2 below); a cuff member comprising (Annotated Fig-2 below): a medial cuff member extending rearwardly from a medial portion of the inner side (Annotated Fig-2 below, cuff member on the medial side)  and a lateral cuff member extending rearwardly from a lateral portion of the inner side (Annotated Fig-2 below, cuff member on the lateral side), the medial cuff member comprising an upper projection (Annotated Fig-2 below, refer to a circled area which covers the upper part of the wear’s calf) extending toward the lateral cuff member and being adapted to be positioned on an upper part of the calf slightly below the knee and a lower projection (Annotated Fig-2 below, refer to a circled area which covers the lower part of the wear’s calf) extending toward the lateral cuff member and being adapted to be positioned on a lower part of the calf slightly above the ankle ; an upper attachment member (Annotated Fig-1 below) extending from the upper projection (Annotated Fig-1 below) toward the lateral cuff member and being adapted to connect the upper projection to the lateral cuff member; and a lower attachment member (Annotated Fig-1 below) extending from the lower projection toward the lateral cuff member and being adapted to connect the lower projection to the lateral cuff member (Annotated Fig-2 below); and a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf; a medial protective panel (Fig-1-2, #15(protective panel)) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the medial and lateral cuff members and a bottom portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-1, channel) in which the calf is at least partially received, wherein the upper and lower projections (Annotated Fig-1 below), at least partially surround the respective upper and lower parts of the calf and wherein the medial and lateral cuff members tightly maintain the leg within the channel (Annotated Fig-1 below ,⁋-46, line 1, #17S)  while allowing movement of the leg between a standing position and a knelt position and wherein the leg-receiving channel extends at least partially within the outer channel (Fig 2, when the strap #192 is in used, it creates a channel where the leg does in) at least partially delimited by the medial and lateral protective panels configured in the assembled configuration (Annotated Fig 1 below) .  

    PNG
    media_image1.png
    595
    836
    media_image1.png
    Greyscale

Annotated Fig 1 of smith (duplicated)

    PNG
    media_image2.png
    350
    736
    media_image2.png
    Greyscale

Annotated Fig 2 of smith (duplicated)
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg. 
Lowson discloses a protective leg pad having an outer strap to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels define an outer 156 channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg. (Fig 2, Strap 192, Col 10, lines 52- 64). 
Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of  leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie.
Regarding claim 10, Smith as modified discloses the limitation of claim 9, and further discloses wherein the medial cuff member comprises a medial side portion extending rearwardly from the medial portion of the inner side (Annotated Fig-2 above, cuff member on the medial side), wherein the upper and lower projections extend from the medial side portion (Annotated Fig-1 above, refer to the circled areas) , wherein the medial side portion extends along the channel (Annotated Fig-1 above, Channel) from a bottom edge to an upper edge along a longitudinal distance (Annotated Fig-1 above, a distance between upper edge to bottom edge of a cuff member) such that the medial side portion and the upper and lower projections at least partially cover the calf (Annotated Fig 1 above), and wherein the lower projection comprises the bottom edge and the upper projection comprises the upper edge (Annotated Fig-1 above).   
Regarding claim 11, Smith as modified discloses the limitation of claim 10, and further discloses wherein the longitudinal distance  is a first longitudinal distance (Annotated Fig-2(a) above, L1)  and wherein the lateral cuff member extends along the channel from a bottom edge to an upper edge along a second longitudinal distance (Annotated Fig-2(a) above, L2)  such that lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(a) above, cuff member on the lateral side).  
Regarding claim 12, Smith as modified discloses the limitation of claim 10, and further discloses wherein the medial side portion and the upper and lower projections extend along a transversal distance such that the medial side portion and the upper and lower projections at least partially cover the calf (Annotated Fig-2(e) below, T). 


    PNG
    media_image7.png
    594
    620
    media_image7.png
    Greyscale

Annotated Fig 2(e) of Smith

Regarding claim 13, Smith as modified discloses the limitation of claim 12, and further discloses wherein the transversal distance is a first transversal distance and wherein the lateral cuff member extends along a second transversal distance such that the lateral cuff member at least partially covers the lateral side of the calf (Annotated Fig-2(b) above, T1 and T2). 
Regarding claim 14, Smith as modified discloses the limitation of claim 10, and further discloses wherein the medial side portion comprises a longitudinal pad extending from the bottom edge to the upper edge and wherein the longitudinal pad comprises a longitudinal flexing zone extending from the bottom edge to the upper edge (Annotated Fig 2(c) above, ⁋-39, line 6 and ⁋-42).  
Regarding claim 16, Smith as modified discloses the limitation of claim 9, and further discloses wherein the bottom portion comprises a flat surface extending from the medial portion toward the lateral portion and wherein the flat surface of the bottom portion extends up to a point where a protuberance or projection is located, wherein said protuberance or projection is adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(d) above, #50, ⁋-45, refer to the circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad).  
Regarding independent claim 17, Smith discloses a leg pad (Fig 1-2, #10) adapted for a hockey goaltender having a leg with a knee, a shin, a calf and a foot with an ankle and a forefoot, the leg pad being wearable on the leg to protect the leg, the leg pad comprising: a pad body adapted to be positioned adjacent to a front part of the leg, the pad body comprising an outer side of the leg pad , a medial portion adapted to be positioned adjacent to a medial part of the leg a lateral portion adapted to be positioned adjacent to a lateral part of the leg, a bottom portion to be positioned adjacent the forefoot and an inner side adapted to at least partially face the shin (Annotated Fig-2 below) ; a cuff member (Annotated Fig-2 below) comprising: a medial cuff member extending rearwardly from a medial portion of the inner side (Annotated Fig-2 below, cuff member on the medial side of inner side) and a lateral cuff member extending rearwardly from a lateral portion of the inner side (Annotated Fig-2 below, cuff member on the lateral side of inner side), the medial cuff member comprising an upper projection extending toward the lateral cuff member and being adapted to be positioned on an upper part of the calf slightly below the knee (Annotated Fig-2 below, refer to a circled area)and a lower projection extending toward the lateral cuff member and being adapted to be positioned on a lower part of the calf slightly above the ankle (Annotated Fig-2 below, refer to a circled area); a lateral protective panel extending rearwardly from the inner side, the lateral protective panel (Fig-1-2, #15 (protective panel)  located on  #13(lateral side) ,⁋-44; lines 1-4) extending along a lateral side of the calf and adapted to at least partially cover the lateral side of the calf a medial protective panel (Fig-1-2, #15(protective panel) extending rearwardly from the inner side, the medial protective panel extending along a medial side of the calf and being adapted to at least partially cover the medial side of the calf; wherein, in use, the medial and lateral cuff members, the upper and lower projections and a bottom portion of the inner side define a longitudinal leg-receiving channel (Annotated Fig-2 below, Channel) in which the calf is at least partially received, wherein the upper and lower projections (Annotated Fig-2 below, refer to the circled areas) at least partially surround the respective upper and lower parts of the calf and wherein the medial and lateral cuff members tightly maintain the leg within the leg-receiving channel while allowing movement of the leg between a standing position and a knelt position (Annotated Fig-2 below, ⁋-46, line 1) and wherein the leg-receiving channel extends at least partially within the outer channel (Fig 2, when the strap #192 is in used, it creates a channel where the leg does in), at least partially delimited by the medial and lateral protective panels configured in the assembled configuration, and wherein the bottom portion comprises a flat surface extending from the medial portion to the lateral portion (Annotated Fig 2 below, #50, ⁋-45).

    PNG
    media_image2.png
    350
    736
    media_image2.png
    Greyscale

Annotated Fig 2 of smith (duplicated)
However, Smith fails to disclose an outer strap to configure the medial and lateral protective panels in an assembled configuration wherein the medial and lateral protective panels define an outer channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg. 
Lowson discloses a protective leg pad having an outer strap to configure the medial and lateral protective panels (left and right foam pad #154 and #156 Col 9; lines 17-27) in an assembled configuration wherein the medial and lateral protective panels define an outer 156 channel, the outer strap being configured for affixing the medial and lateral protective panels to the leg. (Fig 2, Strap 192, Col 10, lines 52- 64). 
Smith and Lowson are considered analogous art to the claimed invention because they are in the same field of leg protective guards. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a leg pad of Smith to incorporate the teachings of Lowson by including an outer strap in order to form a channel for enabling securing and removal of protective leg pad/guard from the leg of the goalie (Col 10, lines 52- 64).
Regarding claim 18, Smith as modified discloses the limitation of claim 17, and further discloses wherein the flat surface extends up to a protuberance or projection adapted to contact a lateral side of the foot and/or of a skate worn by the goaltender (Annotated Fig 2(e) above, #50, ⁋-45, refer to a circled area on the lateral side for a protuberance or projection which is projecting the lateral side of foot from the channel on the inner side bottom portion of the leg pad). 
 	Regarding claim 19, Smith as modified discloses the limitation of claim 17, and further discloses wherein the medial cuff member comprises a medial side portion extending rearwardly from the medial portion of the inner, wherein the upper and lower projections extend from the medial side portion side (Annotated Fig-1 above, refer to the circled areas), and wherein the medial side portion extends along the channel side (Annotated Fig-1 above, channel) from a bottom edge to an upper edge along a longitudinal distance such that the medial side portion of the medial cuff member side (Annotated Fig-1 above, cuff member on the medial side) and the upper and lower projections at least partially cover the calf and wherein the lower projection comprises the bottom edge and the upper projection comprises the upper edge side (Annotated Fig-1 above, refer to the circled areas). 
Regarding claim 20, Smith as modified discloses the limitation of claim 19, and further discloses wherein the longitudinal distance is a first longitudinal distance (Annotated Fig-2(a) above, L1)  and wherein the lateral cuff member extends along the channel from a bottom edge to an upper edge along a second longitudinal distance (Annotated Fig-2(a) above, L2)  such that lateral cuff member at least partially covers the lateral side of the calf  (Annotated Fig-2(a) above, cuff member on the lateral side) and wherein the medial side portion and the upper and lower projections (Annotated Fig-2 above, refer to the circled areas) extend along a transversal distance such that the medial side portion of the medial cuff member and the upper and lower projections at least partially cover the calf (Annotated Fig-2(e) above, T). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280.  The examiner can normally be reached on M-F 9:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIN HTWE OO/
Examiner, Art Unit 3732                                                                                                                                                                                            
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732